EXHIBIT 10.2.10

Stock Appreciation Rights Agreement

This Stock Appreciation Rights Agreement (“SAR Agreement”) evidences the grant
to [            ] (the “Participant”) by Chipotle Mexican Grill, Inc. (the
“Company”) of the right to receive shares of Common Stock of the Company (the
“Shares”) on the terms and conditions provided for below (the “SARs”) pursuant
to the Amended and Restated Chipotle Mexican Grill, Inc. 2006 Stock Incentive
Plan (the “Plan”). This SAR Agreement and the SARs granted hereunder are
expressly subject to all of the terms, definitions and provisions of the Plan as
it may be amended and restated from time to time. Capitalized terms used in this
SAR Agreement and not defined herein shall have the meanings attributed to them
in the Plan.

1.            Grant Date and Term. The date on which the SARs are granted is
[            ] (the “Grant Date”). The term of the SARs is from the Grant Date
until the seventh anniversary of the Grant Date, subject to earlier termination
of employment.

2.            Number of Shares Subject to SARs; Rights Conferred by Grant of
SARs. The number of Shares subject to the SARs is [                ]. The SARs
represent the right, upon exercise, to receive a number of Shares with a fair
market value, determined on the date of exercise, equal to the product of
(i) the aggregate number of Shares with respect to which this SAR is exercised
and (ii) the excess of (A) the fair market value of a Share as of the date of
exercise over (B) the SAR Base Price specified below. The fair market value of a
share on the date of exercise shall be determined as provided in Section 5
below. The Participant shall not be entitled to receive a cash payment in
respect of the Shares underlying the SARs on any dividend payment date for the
Shares.

3.            Base Price. The Base Price of the SARs is [            ] (subject
to any adjustment under Section 9 of the Plan).

4.            Vesting. Subject to the provisions of the Plan and the
Participant’s continued employment with the Company, the SARs shall vest as to
fifty percent of all Shares subject to the SARs on the second anniversary of the
Grant Date and the remaining Shares subject to the SARs on the third anniversary
of the Grant Date.1 No accelerated vesting shall occur except as provided in the
Plan, as determined by the Committee or as described in Section 10, 11 or 13 of
this SAR Agreement.

5.            Exercise of SARs. Except as provided in the Plan, the Participant
may exercise a vested SAR, in whole or in part, at any time during the term of
the SARs by providing written notice to the Company stating the number of shares
in respect of which the SAR is being exercised. Such written notice may be
delivered in person or by certified mail to the Corporate Secretary of the
Company or in such other form or manner as the Committee may approve or any
administrative agent engaged by the Company may specify for such purpose. The
SARs may not be exercised with respect to a number of Shares that is less than
the lesser of (i) twenty-five or (ii) the total number of Shares remaining
available for exercise pursuant to this SAR Agreement. Upon exercise, the
Participant will receive a number of Shares having a fair market value at the
time of exercise equal to the product of (A) the excess of the fair market value
of a Share at time of exercise over the Base Price and (B) the number of Shares
with respect to which the SARs are exercised. For purposes of this Section 5,
fair market value shall be the most recent real time trading price of a Share at
the time of exercise of the SAR as determined in good faith by the Committee or
any agent engaged by the Company to administer the exercise of the SARs, based
on transactions reported on the NYSE or other national securities exchange,
provided that if the Shares are not then listed and traded on the NYSE or other
national securities exchange, fair market value shall be what the Committee
determines in good faith to be the fair market value of a Share at the time of
such exercise, using such criteria as it shall determine, in its discretion, to
be appropriate for valuation.

 

1 Vesting terms to be confirmed.



--------------------------------------------------------------------------------

6.            Transferability of SAR.

The SARs granted hereby shall not be transferable except in accordance with the
following provisions:

(a)            Limit on Transfers. During the Participant’s lifetime, all SARs
shall be exercisable only by the Participant or by the legal guardian of a
disabled Participant.

(b)            Dispositions to Beneficiaries. A Participant shall have the right
to designate a beneficiary who shall be entitled to exercise the Participant’s
SARs (subject to their terms and conditions) following the Participant’s death,
and to whom any amounts payable following the Participant’s death shall be paid.
Such designation shall be made in such manner and in accordance with such
procedures as may be established by the Committee from time to time. If no
beneficiary designation has been made to the Committee at the time of a
Participant’s death, then the Participant’s beneficiary shall be deemed to be
the Participant’s estate or heirs pursuant to the laws of descent and
distribution. In order to exercise a SAR after the Participant’s death, the
beneficiary, or if no beneficiary designation has been made the personal
representative of Participant’s estate or Participant’s lawful heirs, must agree
to be bound by the provisions of the Plan and this SAR Agreement and to be
treated as the “Participant” under the Plan and the SAR Agreement. All
references to a “Participant” under the Plan and this SAR Agreement shall be
deemed to refer to the Participant’s beneficiaries, the personal representative
of Participant’s estate or Participant’s heirs, as applicable after his or her
death; provided, however, that references in the Plan or this SAR Agreement to
the employment of a Participant or to the termination of such Employment or to
any competitive activity by a Participant shall continue to refer to the
employment or any competitive activity of the Participant.

(c)            Legal Restrictions on Transferability and Exercise. The SARs
covered hereby may not be exercised in any manner or at any time if the issuance
of Shares upon the exercise of the SARs would constitute a violation of any
applicable federal or state securities or other law or regulation. The
Participant agrees that if any of the Shares acquired by exercise of the SARs
granted hereunder are registered under the Securities Act, no public offering
(otherwise than on a national securities exchange, as defined in the Exchange
Act) of any Shares acquired by exercise of the SARs will be made by the
Participant or by any successor under circumstances such that the Participant or
such successor may be deemed an underwriter, as defined in the Securities Act.

7.            Withholding Taxes. No later than the date as of which an amount
first becomes includible in the gross income of the Participant for federal
income tax purposes with respect to the SARs, the Participant shall pay to the
Company or make arrangements satisfactory to the Committee regarding the payment
of, any federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. If approved by the Committee in its sole
discretion, the minimum required withholding obligations may be settled with
Shares, including without limitation Shares otherwise delivered upon exercise of
the SARs. The obligations of the Company under the Plan and this SAR Agreement
shall be conditional on such payment, and the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Participant.

8.            Applicability of the Plan. The SARs and the Shares that may be
purchased by exercise of the SARs are subject to all provisions of the Plan and
all determinations of the Committee made in accordance with the terms of the
Plan. By executing this SAR Agreement, the Participant expressly acknowledges
(i) receipt of the Plan and any current Plan prospectus and (ii) the
applicability of all provisions of the Plan to the SARs. In the event of any
inconsistency between this SAR Agreement and the Plan, the Plan shall control.

9.            General Termination of Employment. This Section 9 sets forth the
normal treatment of the SARs following the date on which the employment
relationship between Participant and the Company (including any subsidiary or
parent of the Company) ceases to exist (the “Date of Termination”) where such
termination

 

2



--------------------------------------------------------------------------------

does not result from circumstances described in Sections 10 through 12 below.
Notwithstanding any provision of this Section 9 or ensuing Sections 10 through
11 to the contrary, after a Participant’s Date of Termination, no SAR may be
exercised after the end of its full term specified pursuant to Section 1. In
addition, the Participant’s SARs, and the rights and obligations set forth
herein, are subject to amendment, adjustment or termination pursuant to the Plan
and/or Section 14:

(a)            Unvested SARs Held on the Date of Termination. Any unvested SARs
held by the Participant as of the Date of Termination shall immediately expire.

(b)            Post-Termination Exercise and Expiration. The deadline for
Participant’s exercise of any vested SARs held by the Participant as of the Date
of Termination (the “Exercise Deadline”) shall be 90 days after the Date of
Termination. Any vested but unexercised SARs not exercised on or before the
Exercise Deadline shall immediately expire.

10.            Participant’s Retirement. The Company has specified criteria for
classification as a “Retiree” for purposes of certain compensation plans which
include a requirement that an employee shall have achieved the combined Age and
Years of Service (as those terms are defined below) of at least 70. In this
Section 10, the term “Age” of a Participant means (as of a particular date of
determination), the Participant’s age on that date in whole years and any
fractions thereof, and the term “Years of Service” means the number of years and
fractions thereof during the period beginning on a Participant’s most recent
commencement of employment with the Company or a subsidiary or parent of the
Company and ending on such Participant’s Date of Termination. In the event that
a Participant meeting the Age and Years of Service criteria for classification
as a Retiree retires, then provided such Participant gave the Chief Executive
Officer of the Company or his or her designee at least six months prior written
notice of retirement and additionally agreed for a period of two years after
such retirement not to engage in any “competitive activity” with the Company (as
determined from time to time by the Committee), the following special provisions
shall apply:

(a)            Unvested SARs Held on the Date of Termination. Any unvested SARs
held by the Participant as of the Date of Termination that are scheduled to vest
on or before the third anniversary of the Date of Termination shall vest
immediately. Any other unvested SARs held by the Participant as of the Date of
Termination shall immediately expire.

(b)            Post-Termination Exercise and Expiration. The Exercise Deadline
for the Participant’s vested SARs (determined after application of
Section 10(a)) shall be the third anniversary of the Date of Termination. Any
unexercised SARs held by the Participant shall expire immediately after the
Exercise Deadline.

11.            Death or Disability. In the event that a Participant’s Employment
is terminated by reason of death or disability (for purposes of this SAR
Agreement, “disability” shall mean that the Participant is unable to perform his
or her job duties due to a medically diagnosed permanent physical or mental
condition), the following shall apply:

(a)            Unvested SARs Held on the Date of Termination. Any unvested SARs
held by the Participant as of the Date of Termination shall immediately vest.

(b)            Post-Termination Exercise and Expiration. The Exercise Deadline
for any SARs held by the Participant (or his or her beneficiaries or estate, in
the case of death) on the Date of Termination shall be the third anniversary of
the Date of Termination. Any unexercised SARs held by the Participant (or his or
her beneficiaries or estate, in the case of death) shall expire immediately
after the Exercise Deadline.

12.            Termination For Cause. In the event that the Company determines a
Participant’s Employment is terminated for Cause (as defined in the Plan), any
SARs held by such Participant on the Date of Termination, whether vested or
unvested, shall immediately expire.

 

3



--------------------------------------------------------------------------------

13.            Change in Control. In the event of a Change in Control following
which the Common Stock will not continue to be listed for trading on a national
securities exchange, the Committee shall arrange for the substitution for any
unvested SARs with the grant of a replacement award (the “Replacement Award”) to
Participant of an option or stock appreciation right issued by the surviving or
successor entity (or the ultimate parent thereof) in such Change in Control that
meets all of the following criteria:

(a)            Such Replacement Award shall be denominated in securities listed
for trading following such Change in Control on a national securities exchange.

(b)            Such Replacement Award shall provide Participant with
substantially the same economic value and benefits as provided by this SAR
Agreement and the unvested SARs, including (i) an aggregate exercise or base
price equal to the aggregate Base Price of the unvested SARs, (ii) an aggregate
spread determined immediately after such Change in Control equal to the
aggregate spread of the unvested SARs as determined immediately prior to such
Change in Control, and (iii) a ratio of exercise price or base price to the fair
market value of the stock subject to such Replacement Award, as determined
immediately after the Change in Control, that is equal to the ratio of Base
Price of the unvested SARs to the Fair Market Value of the Common Stock, as
determined immediately prior to the Change in Control. Notwithstanding anything
to the contrary contained herein, the substitution of the Replacement Award for
the unvested SARs shall be done in a manner that complies with Section 409A of
the Code.

(c)            Such Replacement Award shall vest on the earlier to occur of the
date the SARs would otherwise have vested under the terms of this SAR Agreement
and the third anniversary of the Grant Date, subject to Participant’s continued
employment with the surviving or successor entity (or a direct or indirect
subsidiary or ultimate parent thereof) through such date, provided, however,
that such Replacement Award will vest immediately if Participant’s employment is
terminated by the surviving or successor entity Without Cause or by Participant
for Good Reason, in either case at any time prior to the date of vesting of such
Replacement Award.

(d)            Notwithstanding Section 13(c), such Replacement Award shall vest
immediately prior to (i) any transaction with respect to the surviving or
successor entity (or parent or subsidiary company thereof) of substantially
similar character to a Change in Control, or (ii) the securities underlying such
Replacement Award ceasing to be listed on a national securities exchange.

Upon such substitution the unvested SARs and this SAR Agreement shall terminate
and be of no further force and effect; but if the Committee does not or cannot
provide for a Replacement Award meeting all of the terms set forth above, any
unvested SARs shall vest immediately prior to such Change in Control and the
Participant shall be entitled to exercise the SARs and receive upon such
exercise the consideration to which Participant would have been entitled in such
Change in Control transaction as a holder of Common Stock had the SARs been
exercised in accordance with Section 5 on the business day immediately preceding
such Change in Control transaction.

14.            Modification; Waiver. Except as provided in the Plan or this SAR
Agreement, no provision of this SAR Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing and signed
by the Participant and by a duly authorized officer of the Company, and such
waiver is set forth in writing and signed by the party to be charged, provided
that any change that is advantageous to Participant may be made by the Committee
without Participant’s consent or written signature or acknowledgement. No waiver
by either party hereto at any time of any breach by the other party hereto of
any condition or provision of this SAR Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. Participant acknowledges and
agrees that the Committee has the right to amend an outstanding SAR in whole or
in part from time-to-time if the Committee believes, in its sole and absolute
discretion, such amendment is required or

 

4



--------------------------------------------------------------------------------

appropriate in order to conform the SAR to, or otherwise satisfy any legal
requirement (including without limitation the provisions of Section 409A of the
Code). Such amendments may be made retroactively or prospectively and without
the approval or consent of the Participant to the extent permitted by applicable
law, provided that the Committee shall not have any such authority to the extent
that the grant or exercise of such authority would cause any tax to become due
under Section 409A of the Code.

15.            Notices. Except as the Committee may otherwise prescribe or allow
in connection with communications procedures developed in coordination with any
third party administrator engaged by the Company, all notices, including notices
of exercise, requests, demands or other communications required or permitted
with respect to the Plan, shall be in writing addressed or delivered to the
parties. Such communications shall be deemed to have been duly given to any
party when delivered by hand, by messenger, by a nationally recognized overnight
delivery company, by facsimile, or by first-class mail, postage prepaid and
return receipt requested, in each case to the applicable addresses set forth
below:

If to the Participant:

to the Participant’s most recent address on the records of the Company

If to the Company:

Chipotle Mexican Grill, Inc.

1401 Wynkoop Street, Suite 500

Denver, CO 80202

Attn: Executive Director – Human Resources

Facsimile: 303-222-2500

(or to such other address as the party in question shall from time to time
designate by written notice to the other parties).

16.            Governing Law. Except to the extent that provisions of the Plan
are governed by applicable provisions of the Code or other substantive
provisions of federal law, the Plan and all SARs made and actions taken
thereunder shall be governed by and construed and enforced in accordance with
the laws of the State of Delaware without regard to the principles of conflicts
of law thereof.

 

5



--------------------------------------------------------------------------------

CHIPOTLE MEXICAN GRILL, INC.

 

[By: Robert D. Wilner

        Executive Director – Human Resources]

[NAME OF PARTICIPANT]

 

 

6